Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                            Mar 26 2014, 9:35 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
JAMES A. SHOAF                                     GREGORY F. ZOELLER
Columbus, Indiana                                  Attorney General of Indiana

                                                   MICHAEL GENE WORDEN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

ROBBIE L. HUBBARD,                                 )
                                                   )
       Appellant-Defendant,                        )
                                                   )
           vs.                                     )      No. 03A05-1310-CR-512
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )

                 APPEAL FROM THE BARTHOLOMEW SUPERIOR COURT
                         The Honorable Kathleen T. Coriden, Judge
                             Cause No. 03D02-1302-CM-1014


                                         March 26, 2014
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
         Following a bench trial, Robbie L. Hubbard (“Hubbard”) was convicted in

Bartholomew Superior Court of Class A misdemeanor conversion. Hubbard appeals and

claims that the State failed to present evidence sufficient to support her conviction.

Concluding that Hubbard’s claim is simply a request that we reweigh the evidence and

judge witness credibility, we affirm.

                               Facts and Procedural History

         The facts favorable to the trial court’s judgment reveal that, on January 10, 2012,

Hubbard was shopping at a Walmart store in Columbus, Indiana, where she came to be

observed by Walmart loss-prevention employee Andrew Brewer (“Brewer”). Hubbard

first put some cosmetics in her shopping cart and then went to the men’s clothing section.

There, she tried on a large, black hooded sweatshirt, then placed it in the front of

shopping cart next to her large purse. Hubbard next went to the lawn and garden area of

the store, walked near a back wall, and turned her cart around. There, she folded the

sweatshirt so that the price tag was not visible and placed the sweatshirt underneath her

purse. Hubbard then went to the checkout station. Although Hubbard paid for her other

items, she did not pay for the sweatshirt, which remained mostly hidden underneath her

purse.

         When Hubbard failed to pay for the sweatshirt, Brewer confronted her. Hubbard

claimed that she had simply forgotten about the sweatshirt and even told the police who

arrived on the scene that if she were going to steal something, it would have been of a

higher value than the sweatshirt. However, Hubbard would have been unable to pay for

the sweatshirt and everything else in her cart.


                                              2
       On February 13, 2013, the State charged Hubbard with Class A misdemeanor

conversion. A bench trial was held on September 23, 2013. Hubbard testified that she

simply forgot to pay for the sweatshirt. Hubbard also testified, “I used to shoplift and I

quit shoplifting when I got arrested in July 17th of 2011. People do change. It was an

honest mistake.” Tr. p. 18. The State impeached Hubbard’s credibility during cross-

examination by confronting Hubbard with evidence of her past convictions for

shoplifting, which included three Class A misdemeanors and one Class D felony. At the

conclusion of which the trial court found Hubbard guilty, stating from the bench:

       As both counsel pointed out, Miss Hubbard, credibility is . . . at the crux of
       this and notwithstanding your prior convictions because that doesn’t
       necessarily mean that you are still predisposed to steal. But if you had
       taken that [sweatshirt] off the rack, folded it up, put it in your cart in the
       men’s department, I might look at that differently. But you go to the Lawn
       and Garden section, you fold it up over there and put it under your purse.
       That makes no sense other than that your intention is to fold it up into a
       small enough little package and toss it under your purse so that you’re
       going to steal it. That’s the only thing that makes sense from a credibility
       standpoint. It just, it just defies the imagination to think otherwise in my
       mind. . . .

Tr. pp. 23-24 (emphasis added).       The trial court sentenced Hubbard to six months

executed. Hubbard now appeals.

                                 Discussion and Decision

       Hubbard claims that the State failed to present sufficient evidence to support her

conviction for Class A misdemeanor conversion. Upon a challenge to the sufficiency of

evidence to support a conviction, we neither reweigh the evidence nor judge the

credibility of the witnesses; instead, we respect the exclusive province of the trier of fact

to weigh any conflicting evidence. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005).


                                             3
We consider only the probative evidence and reasonable inferences supporting the

verdict, and we will affirm if the probative evidence and reasonable inferences drawn

from the evidence could have allowed a reasonable trier of fact to find the defendant

guilty beyond a reasonable doubt. Id. To convict Hubbard of Class A misdemeanor

conversion, the State had to prove beyond a reasonable doubt that she knowingly or

intentionally exerted unauthorized control over the property of another person. Ind. Code

§ 35-43-4-3(a).

       Hubbard claims that there was insufficient evidence to prove that she exerted

unauthorized control over the sweatshirt. Hubbard argues that Brewer’s testimony was

inconsistent and should be given less credit because he had only been trained a few

weeks prior to the current incident. This, however, is simply a request that we judge

Brewer’s credibility and reweigh the evidence, which we may not do. See McHenry, 820

N.E.2d at 126.

       The facts most favorable to the trial court’s judgment show that Hubbard took the

sweatshirt to another department of the store, went to a back wall, and folded the

sweatshirt in such a manner that it was difficult to see under her purse. She then failed to

pay for the sweatshirt at checkout. The trial court specifically found Hubbard’s claim to

have forgotten about the sweatshirt to be not credible. This evidence is sufficient to

establish that Hubbard knowingly or intentionally exerted unauthorized control over the

sweatshirt. See Hartman v. State, 164 Ind. App. 356, 359, 328 N.E.2d 445, 447 (1975)

(evidence that defendant was found near the door of the store with a shirt he did not pay

for hidden under his jacket was sufficient to support conviction for theft). The trial court,


                                             4
acting as the trier of fact, was well within its prerogative to disbelieve Hubbard’s

testimony that she simply forgot to pay for the sweatshirt, especially in light of the fact

that she would have been unable to pay for the sweatshirt in addition to the other items

she did in fact pay for.

                                       Conclusion

       The State presented evidence from which the trial court, acting as the trier of fact,

could reasonably conclude that Hubbard knowingly exerted unauthorized control over the

property of Walmart. Accordingly, we affirm her conviction for Class A misdemeanor

conversion.

       Affirmed.

BRADFORD, J., and PYLE, J., concur.




                                             5